

115 HR 1383 IH: Recognizing Officers and Enlisted Men of the Korean Constabulary Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1383IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Bacon (for himself, Mr. Dunn, Mr. Marshall, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Veterans' Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct certain actions of the United States Government with respect to recognizing the service and sacrifice of veterans of the Korean Constabulary, and for other purposes. 
1.Short titleThis Act may be cited as the Recognizing Officers and Enlisted Men of the Korean Constabulary Act of 2017. 2.FindingsCongress finds the following:
(1)From November 1945 to January 1949, the Korean Constabulary undertook internal security tasks on behalf of the United States Military Government in Korea and the people of South Korea. (2)The Korean Constabulary was initially intended to supplement United States military operations during the unification and independence of South Korea.
(3)Within two years of its organization, the Korean Constabulary consisted of 25,000 officers and enlisted men. (4)Civil conflict in Korea compelled officers and enlisted men of the Korean Constabulary to defend their fledgling country against internal unrest.
(5)The Korean Constabulary was under the jurisdiction of the Department of National Defense, which later became known as the Department of Internal Security of the United States Military Government in Korea. (6)The Korean Constabulary was the core force upon which the Korean Army was established on August 5, 1948.
(7)The Korean Government excluded officers and enlisted men of the Korean Constabulary from benefits when it enacted the Republic of Korea’s Military Pension Act, specifically Article 16–9, which states that the calculation of service period shall not include years prior to 1948, the establishment year of the Government of the Republic of Korea. (8)Veterans of the Korean Constabulary believe they have been treated unfairly because they have not been granted pension or aid for healthcare and have been denied Korean military awards and distinguished honors, such as promotion, because their years of service before January 1949 are unaccounted for.
(9)The Government of the Republic of Korea owes veterans of the Korean Constabulary due compensation for their service to the Government of the Republic of Korea. (10)Veterans of the Korean Constabulary would like to be honored by the Republic of Korea for their service to the Korean Constabulary.
3.Declaration of policyCongress commends the veterans of the Korean Constabulary for their bravery and honorable service and thanks them for their support during the difficult times leading to the establishment of the Republic of Korea. 4.Actions with respect to Government of the Republic of KoreaThe Secretary of State shall seek to urge the Government of the Republic of Korea—
(1)to reexamine Article 16–9 of the Republic of Korea’s Military Pension Act; and (2)to expeditiously locate the records and remains of 7,235 combat dead of the Korean Constabulary.
5.ReportThe Secretary of Defense shall submit to Congress a report that contains the following: (1)A description of potential awards and recognition for officers and enlisted men of the Korean Constabulary.
(2)If no such awards or recognition would apply, an examination of the possibility of establishing new such awards and recognition. 6.Interment of Korean Constabulary veteransSection 2402(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:

(10)
(A)An individual who served as an officer or enlisted man of the Korean Constabulary and at the time of death— (i)was a citizen of the United States or an alien lawfully admitted for permanent residence in the United States; and
(ii)resided in the United States. (B)In this paragraph, the term Korean Constabulary means the constabulary force that provided internal security in Korea on behalf of the United States Military Government in Korea from November 1945 to January 1949.. 
